t c memo united_states tax_court linda klyce petitioner v commissioner of internal revenue respondent docket nos filed date linda klyce pro_se allan d hill for respondent memorandum opinion couvillion special_trial_judge these consolidated cases were heard pursuant to sec_7443a b and rule sec_180 sec_181 and sec_182 t unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure ae in notices of deficiency respondent determined the following deficiencies in petitioner's federal income taxes additions to tax and penalties additions to tax penalties year deficiency sec_6651 a sec_6654 a sec_6662 a dollar_figure dollar_figure dollar_figure -- dollar_figure --- -- big_number dollar_figure dollar_figure --- big_number dollar_figure --- dollar_figure dollar_figure -- big_number --- --- most of the adjustments in the notices of deficiency have been settled by the parties the settled issues and stipulated facts are set forth ina stipulation of facts a stipulation of agreed adjustments a second stipulation of agreed adjustments and a supplemental stipulation of facts these settled adjustments are not repeated here but are referred to where pertinent in connection with the consideration of a disputed issue the disputed issues for decision are whether petitioner is entitled for her and tax years to deductions for net_operating_loss carryforwards from her and tax years whether petitioner is entitled to deductions for trade_or_business_expenses for the years and in amounts greater than amounts that were respondent issued a separate notice_of_deficiency for each of the years and and one notice_of_deficiency for and allowed by respondent whether as respondent determined for the years and through an indirect method petitioner received unreported gross_income from two trade_or_business activities petitioner was engaged in whether an s_corporation in which petitioner was a shareholder is entitled to an expense deduction under sec_179 for the year in an amount greater than that allowed by respondent whether petitioner is entitled for her and tax years to deductions for net_operating_loss carrybacks from her and tax years and whether petitioner is liable for the additions to tax and penalties shown above the facts as stipulated by the parties along with the annexed exhibits are so found and are incorporated herein by reference at the time the petitions were filed petitioner's legal residence was oakland california petitioner had been employed by the u s postal service for several years in the course of her employment she sustained injuries that ultimately resulted in her retirement from the postal service on disability thereafter petitioner became engaged in several business activities along with three of her sisters barbara j wilson faye w oatis and marian wilson these activities are briefly described as follows klyce day care this was a child day care service that petitioner began in it was a general_partnership comprising petitioner barbara j wilson and marian wilson each owning a one-third interest special occasions this was also a general_partnership organized in and consisting of petitioner marian wilson and barbara j wilson who each owned a 32-percent partnership_interest and faye w oatis who owned a 4-percent interest special occasions specialized in custom tailoring including designs of clothing and accessories such as wedding and party dresses for what was described as full-figured women special o inc this was an s_corporation that was organized in by petitioner marian wilson and barbara j wilson who each owned one-third of the stock in the corporation special o the other sister faye w oatis had no interest in special o marian wilson was president of special o barbara j wilson was vice president and petitioner was secretary- treasurer special o was organized to conduct sales of the clothing prepared or manufactured by special occasions in addition special o sold related merchandise the activities of special occasions and special o were conducted in the same rented building that was located in oakland california sweets 'n' things this was a sole_proprietorship owned by petitioner which was a catering activity the only issue as to this activity is whether for and petitioner is entitled to larger expense deductions than the amounts allowed by respondent during the years at issue special occasions and special o shared the same bank account titled in the name of special occasions the partners of special occasions and the shareholders of special o failed to keep accurate books_and_records of the income and expenses of the two entities this problem was compounded by the fact that not only the entities used the same bank account but also that the books_and_records failed to properly track the deposits and expenditures of each separate_entity klyce day care did not file partnership information returns for the tax years through special occasions did not file partnership returns for the tax years through but filed returns for and special o filed forms 1120s u s income_tax return for an s_corporation for and petitioner did not file individual federal_income_tax returns for and however in the stipulations referenced earlier petitioner and respondent agreed to petitioner's income and certain other related items for these years leaving at issue only those items discussed hereafter petitioner's taxable_income for these years respectively was stipulated to be dollar_figure dollar_figure and dollar_figure before deduction of any net_operating_loss carryovers petitioner filed her federal_income_tax returns for and on date these returns were not timely filed petitioner timely filed her federal_income_tax return for on her federal_income_tax returns for and petitioner reported schedule e losses in the following amounts from special occasions klyce day care and special o partnership s corp special occasions s big_number s big_number s big_number klyce day care big_number big_number big_number special o big_number big_number big_number total losses dollar_figure dollar_figure dollar_figure petitioner reported no income or loss from sweets 'n' things for or in date petitioner filed form sec_1040x amended u s individual_income_tax_return amended returns for her and tax years on these amended returns petitioner claimed schedule c losses from sweets 'n' things of dollar_figure dollar_figure and dollar_figure respectively for and prior to issuing the notice_of_deficiency for and respondent issued separate revenue agent's reports rar to special occasions and special o in which respondent made adjustments in income and deductions respondent used the bank_deposits method to make the relevant income adjustments proportionate shares of these adjustments with respect to petitioner's interests in these entities were reflected in the notice_of_deficiency issued to petitioner in the notice_of_deficiency for and respondent made the following adjustments to petitioner's income adjustment to income increase decrease special occasions s big_number s big_number s big_number klyce day care big_number big_number big_number special o income big_number big_number big_number sec_179 depreciation’ -- -- sweets 'n things big_number big_number self-employment_tax ded ’ - net increase in income dollar_figure dollar_figure dollar_figure ' allowed in connection with special o respondent determined that petitioner was liable for self-employment taxes of dollar_figure for and dollar_figure for prior to trial the parties stipulated to each item_of_income and expense in connection with sweets 'n' things for and with the exception of a supply and equipment expense deduction for and a food expense deduction for with respect to special occasions the parties stipulated that special occasions did not sustain a loss for the parties further stipulated each item_of_income and expense in connection with special occasions for and with the exception of the correct amount of gross_income for and and interest_expense deductions for and finally the parties stipulated each item_of_income and expense in connection with special o for and with the exception of travel expense deductions for and interest_expense deductions for and the correct amount of gross_income for and and a sec_179 expense deduction for at trial petitioner conceded the interest_expense deductions for and with respect to special o and the interest_expense deductions of special occasions for and sec_61 defines gross_income as all income from whatever source derived with respect to a partnership each partner shall take into account separately his or her distributive_share of the partnership's taxable_income or loss see secs notices of deficiency were issued by respondent to each of petitioner's sisters making adjustments to income and deductions that flowed through to them from the entities in which they were involved with petitioner each of the sisters filed a petition with this court their cases the years involved and the opinions of the court are referenced as follows johnny and faye w oatis docket no 17068-96s and t c summary opinion barbara j wilson docket no 17067-96s and t c summary opinion marian wilson docket no and tcmemo_1999_141 a a with respect to an s_corporation a shareholder shall take into account his or her pro_rata share of the corporation's losses and deductions to the extent that the total losses and deductions do not exceed the sum of the adjusted_basis of the shareholder's stock and the shareholder's adjusted_basis of any indebtedness of the s_corporation to the shareholder see sec_1366 the first issue is whether petitioner is entitled to net_operating_loss carryforwards from her and tax years to her and tax years petitioner reported negative taxable_income amounts of dollar_figure and dollar_figure on her federal_income_tax returns for and respectively on her return petitioner claimed a dollar_figure net_operating_loss_carryover from on her return petitioner reported adjusted_gross_income of dollar_figure and zero taxable_income on date petitioner filed an amended_return for claiming a dollar_figure net_operating_loss_carryover from plus a dollar_figure loss from an unidentified partnership for a total loss of dollar_figure the dollar_figure loss carried over from to results from the dollar_figure loss reported for plus the dollar_figure loss reported for the dollar_figure total loss claimed for results from the dollar_figure loss carried over from plus the dollar_figure unidentified partnership loss reported for minus the dollar_figure adjusted_gross_income previously reported for -- - respondent determined and petitioner agrees that petitioner had adjusted_gross_income amounts of dollar_figure dollar_figure and dollar_figure for and respectively petitioner contends that she should be allowed to carry forward her cumulative losses from and to her and tax years in the amounts of dollar_figure dollar_figure and dollar_figure respectively respondent contends that petitioner is not entitled to carry forward her losses from these years because petitioner failed to make an irrevocable election on her returns for each of these years as required by sec_172 b c to relinguish the 3-year carryback period provided in sec_172 b a in general sec_172 allows a deduction for an amount equal to the aggregate of the net_operating_loss_carryover to a taxable_year plus the net_operating_loss_carryback to that year see sec_172 sec_172 as in effect for the years at issue required that a net_operating_loss first be carried back to each of the previous taxable years and if it was unabsorbed by those years that the remaining portion be carried forward to the following taxable years see sec_172 and sec_172 c however provides that a taxpayer may elect to relinquish the entire carryback period and carry forward the loss to the taxable years following the loss_year that section further provides c such election shall be made in such manner as may be prescribed by the secretary and shall be made by the due_date including extensions of time for filing the taxpayer's return for the taxable_year of the net_operating_loss for which the election is to be in effect such election once made for any taxable_year shall be irrevocable for that taxable_year the regulations in accord with the statute provide that the election must be made by the later of the time including extensions thereof prescribed by law for filing income_tax returns for such taxable_year or date sec b temporary income_tax regs fed reg date which regulation is entitled various elections under the tax reform act of as to the manner in which the election is to be effected sec_2 temporary income_tax regs fed reg date provides d manner of making election unless otherwise provided in the return or ina form accompanying a return for the taxable_year the elections described shall be made by a statement attached to the return or amended_return for the taxable_year the statement regquired when making an election pursuant to this section shall indicate the section under which the election is being made and shall set forth information to identify the election the period for which it applies and the taxpayer's basis or entitlement for making the election emphasis added the regulation was redesignated in as sec_301 12t temporary income_tax regs fed reg date the court analyzed these requirements in 83_tc_831 affd 783_f2d_1201 5th cir in young the taxpayers sustained a net_operating_loss in on their federal_income_tax return the taxpayers reported their taxable_income as none on a form_4625 computation of minimum_tax attached to that return the taxpayers entered on line the amount of their net_operating_loss_carryover to that return contained no other information concerning the taxpayers' net_operating_loss or net operating losses from other years see id pincite on date respondent received from the taxpayers an amended federal_income_tax return for the taxpayers attached a statement thereto entitled net_operating_loss computation that statement contained a recalculation of the taxpayers' net_operating_loss and the following declaration blection in accordance with regulation section d taxpayer elects or has previously elected to forgo the carry back period of the net_operating_loss_deduction id pincite on these facts the court concluded in young that the taxpayers neither literally nor substantially complied with the election requirements of the regulations at section d temporary income_tax regs fed reg jan young v commissioner supra pincite in young the court held that a taxpayer is required to attach a separate statement with the reguisite information to the return itself the court held further that the taxpayers' lack of taxable_income for the return year did not constitute such a separate statement the court stated that petitioners reported no taxable_income for indicates nothing concerning either the existence or the extent of a net_operating_loss for that year or any intention to carry the net_operating_loss forward or backward fn ref omitted id pincite the court stated further that the taxpayers' entry on the form_4625 attached to the return indicated nothing with respect to the amount of a net_operating_loss or the taxpayers' intent to relinquish the carryback period for such loss id here petitioner did not comply with the express requirements of sec_172 and the regulations thereunder for and to relinquish the carryback of the net operating losses sustained for these years petitioner did not attach a separate statement to either her or return or to her amended_return for for the required election under sec_172 b c moreover even if the amended_return contained an election the election would be ineffective or invalid in young v commissioner supra this court concluded that the taxpayer's continued this court further stated in young v commissioner supra pincite as an absolute minimum the taxpayer must exhibit in some manner within the time prescribed by the statute his unequivocal agreement to accept both the benefits and burdens of the tax treatment afforded by that section the rationale for the required election as explained by the court is to prevent the taxpayer from being allowed to wait and see how a net_operating_loss can best be utilized in making the election irrevocable the statute forecloses the taxpayer from later claiming that he never intended to make the election see young v commissioner supra t c pincite none of the relevant returns in the present case clearly expresses an intention on the part of petitioner to forgo the carryback of a continued amended_return is irrelevant in determining substantial compliance with the election requirements young v commissioner supra t c pincite in rejecting the taxpayer's argument that sec d temporary income_tax regs fed reg jan provides that an election may be made in an amended_return the court explained this is true however in order to square the regulation with the directive of the statute an election made in a subsequently filed return can only be effective if the subsequently filed return is filed before the due_date of the return young v commissioner supra t c pincite n in this case petitioner's amended_return was filed more than year after the due_date of the original return and there was no evidence in the record with respect to any extensions for filing net_operating_loss on this record the court holds that petitioner did not make a valid election under sec_172 b c for or under sec_172 in the event a proper election is not made under sec_172 b c a carryforward of any net_operating_loss is allowable only to the extent that the loss exceeds the taxable_income for the years of a carryback regardless of whether a carryback was in fact claimed 61_tc_436 affd without published opinion 510_f2d_970 3d cir sec_1_172-4 and income_tax regs petitioner did not offer any evidence to show that the claimed and net operating losses would not have been absorbed through the operation of the 3-year carryback consequently the court holds that petitioner is not entitled to carry over her claimed net operating losses from and to her and tax years respondent is sustained on this issue the record reflects that petitioner reported dollar_figure in adjusted_gross_income and dollar_figure in taxable_income for and dollar_figure in adjusted_gross_income and dollar_figure in taxable_income for the record does not reflect petitioner's income for petitioner argues in the alternative that she should be allowed to carry back her claimed losses for and to her and tax years however these tax years are not presently within the jurisdiction of this court fthus the court is unable to consider such an argument in this case the second issue relates to several expenses petitioner claimed in the various activities in which she was engaged described earlier sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 an expense must be both ordinary and necessary within the meaning of sec_162 a see 308_us_488 whether an amount in question constitutes an ordinary_and_necessary_expense incurred in the operation of the taxpayer's trade_or_business is a question of fact to be determined from the evidence presented see 290_us_111 allen v commissioner tcmemo_1988_166 the first expense item is dollar_figure which petitioner claims she is entitled to deduct as expenses_incurred in connection with her klyce day care activity during in substantiation of this item petitioner presented photocopies of the following canceled checks which bore an imprinted address of klyce day care rosedale ave oakland ca ck no date payee amount o l d c o a -b b dollar_figure pacific gas electric dollar_figure oakland scavenger co dollar_figure standard brands dollar_figure pacific bell dollar_figure e b m u d dollar_figure at t dollar_figure oakland scavenger co dollar_figure pacific bell dollar_figure pacific gas electric dollar_figure total dollar_figure petitioner failed to identify 0o l d c 0o a -b b and e b m u d thus the court has no way of surmising to whom these checks were paid and for what purpose petitioner further failed to provide evidence as to the identity of oakland scavenger co or standard brands and the purpose for which the aforementioned checks were paid thereto petitioner admits that the claimed expenses were incurred solely for the care of one child between january and date however petitioner provided no details surrounding the operation of klyce day care during this time ie location hours of operation services provided existence of employees and so forth the court is not persuaded that monthly gas and electric bills of dollar_figure and dollar_figure as well as monthly telephone bills of dollar_figure and dollar_figure were attributable to the care of only one on date checks were written to at t in the amount continued child the record does not disclose the number of phone calls if any made in those months in connection with a day care activity for the care of only one child nor does the record show that it was necessary to incur significant long-distance telephone charges in connection with the care of that child these expenses were more likely personal expenses of petitioner that were paid out of an account in the name of klyce day care and as such are not deductible as trade_or_business_expenses under sec_162 the next item is supply and equipment expense and food expense deductions for and respectively in connection with sweets 'n' things petitioner contends she is entitled to a deduction for the food expenses in amounts greater than that allowed by respondent on her amended_return petitioner claimed dollar_figure for supply and equipment expenses the entire amount was disallowed by respondent petitioner did not present evidence to satisfy the court that she is entitled to a supply continued of dollar_figure and pacific bell in the amount of dollar_figure totaling dollar_figure sec_262 provides generally that no deduction shall be allowed for personal living or family_expenses sec_262 b provides further that for purposes of subsec a in the case of an individual any charge for basic local_telephone_service with respect to the first telephone line provided to any residence of the taxpayer shall be treated as a personal_expense and equipment expense deduction for any amount for the court sustains respondent's disallowance of this expense on her amended_return petitioner claimed dollar_figure for food expenses that was disallowed by respondent in the stipulation respondent conceded that petitioner was entitled to a dollar_figure food expense deduction in connection with sweets 'n' things for petitioner did not present evidence to satisfy the court that she is entitled to a food expense deduction greater than the amount conceded by respondent the court holds that petitioner is not entitled to a deduction in excess of the amount conceded by respondent the next item is whether petitioner is entitled to travel expense deductions for and in connection with special o respondent disallowed travel_expenses claimed by special o in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively petitioner contends that travel_expenses were incurred by special o for various trips taken by petitioner and the other shareholders during and a taxpayer 1s required to maintain records sufficient to establish the amount of his or her income and deductions see sec_6001 under certain circumstances where a taxpayer establishes entitlement to a deduction but does not establish the amount of the deduction the court is allowed to estimate the - - amount allowable see 39_f2d_540 2d cir however there must be sufficient evidence in the record to permit the court to conclude that a deductible expense was incurred in at least the amount allowed see 245_f2d_559 5th cir in estimating the amount allowable the court bears heavily against the taxpayer whose inexactitude is of his or her own making see cohan v commissioner supra pincite however as to travel_expenses specifically including meals_and_lodging while away from home as well as in the case of entertainment_expenses and expenses with respect to listed_property sec_274 overrides the so-called cohan doctrine see 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 imposes stringent substantiation requirements for deductions related to travel entertainment gifts and listed_property as defined in sec_280f passenger automobiles are listed_property under sec_280f sec_274 denies these deductions unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift thus under sec_274 deductions for automobile expenses travel_expenses and meals and entertainment_expenses may not be estimated instead the taxpayer must provide adequate_records or corroborate testimony with other evidence if a taxpayer travels to a destination and while at such destination engages in both business and personal activities traveling expenses to and from such destination are deductible only if the trip is primarily related to the taxpayer's trade_or_business see sec_1_162-2 income_tax regs if a trip is primarily personal in nature traveling expenses to and from the destination are not deductible even if the taxpayer engaged in some business activities at the destination see id however expenses while at the destination that are properly allocable to the taxpayer's trade_or_business are deductible even though the traveling expenses to and from the destination are not deductible see id whether travel is related primarily to the taxpayer's trade_or_business or is primarily personal is a question of fact see sec_1_162-2 income_tax regs see also 82_tc_686 the amount of time during the period of the trip that is spent on personal activity compared to the amount of time spent on activities directly relating to the taxpayer's trade_or_business is an important factor in determining whether the trip is primarily personal see sec_1_162-2 income_tax regs petitioner claims that she traveled to san diego california and mexico during in an effort to purchase less expensive garments and materials for the manufacture of garments during petitioner contends she traveled to los angeles to attend a clothing market for the wholesale purchase of various garments for resale in the retail market petitioner also claims that she traveled to new orleans louisiana during for the purpose of attending the black expo at which she maintained a booth and dispensed information and merchandise to attendees there the testimony at trial indicated that another purpose for attending the black expo was to develop a mail-order business for special o petitioner contends further that she made another garment and fabric--purchasing trip during to san diego california and yuma arizona petitioner testified that during her trip to mexico she visited tijuana and purchased jewelry and a purse but she produced no evidence to show that these items were purchased for a business_purpose rather than for her own personal_use petitioner admitted that the majority of her trip to new orleans was spent visiting relatives at baton rouge louisiana petitioner also admitted that during the black expo she stayed with her relatives in baton rouge and rented a van to drive to new orleans each day for the expo with respect to the trip to yuma arizona petitioner claims she visited several fabric stores but was unable to provide the names or locations of any such stores or produce any evidence that she made purchases at such stores the court is not satisfied that petitioner on behalf of special o engaged in any business travel during or moreover even if the court were to hold that petitioner made business trips as opposed to trips for personal pleasure to mexico san diego and yuma during and or engaged in any other business travel during those years the strict substantiation requirements of sec_274 have not been satisfied with respect to any such travel on the entire record the court holds that no travel_expenses are deductible by special o for or the court is satisfied however that petitioner attended the black expo in new orleans during for a proper business_purpose in connection with special o however the court is likewise convinced that the primary purpose for petitioner's trip in this regard was the personal purpose of visiting relatives in baton rouge thus only those expenses properly allocable to the business of special o would be deductible but the travel to and from new orleans would not be deductible petitioner produced a photocopy of a dollar_figure money order purchased on date by one of the other shareholders of special o marian wilson with the payee listed as black expo usa petitioner failed to produce evidence sufficient to show within the strict substantiation parameters of sec_274 that any other expenses were incurred in connection with the new orleans trip that would be deductible by special in connection with the dollar_figure payment to black expo usa in order for petitioner to be entitled to a deduction for her allocable share of such expense derivatively through the net_profit_or_loss of special the expense must have been incurred by special o the record shows that the dollar_figure was paid_by marian wilson one of the shareholders of special o the record does not show whether special o reimbursed marian wilson the dollar_figure a corporation is not entitled to deduct unreimbursed shareholder expenses see lang chevrolet co v commissioner tcmemo_1967_212 special o therefore could not have claimed a deduction for this item unless special o reimbursed the expense to the shareholder who la petitioner produced a rental car contract from audubon rent-- a-car in baton rouge louisiana signed by one of the other special o shareholders showing a dollar_figure payment for rental of a vehicle the type of which is unidentifiable on the face of the contract from nov through date although the court is satisfied that this vehicle was rented during the relevant new orleans trip the court is not convinced that this expense is primarily related to or properly allocable to special o even if viewed as a travel to and from a destination expense it is not deductible sec_1_162-2 income_tax regs - - incurred the expense petitioner therefore has failed to establish that the dollar_figure was a deductible expense incurred by special the third issue is the proper amount of gross_income attributable to special occasions and special o for and because special occasions and special o did not maintain adequate books_and_records respondent used the bank_deposits method to reconstruct the income of both entities the use of the bank_deposits method to reconstruct income is well established and has been sanctioned by the courts see 96_tc_858 affd 959_f2d_16 2d cir 70_tc_1057 the commissioner is required to take into account any nontaxable sources of deposits or deductible expenses of which the commissioner is aware see dilleo v commissioner supra pincite the testimony of a taxpayer unsupported by documentary_evidence may be insufficient to cast doubt upon the te in wilson v commissioner tcmemo_1999_141 involving the tax_year of marian wilson who was the shareholder in special o who paid the dollar_figure in question it was stipulated that the travel_expenses claimed by special o had been paid from the personal funds of the shareholders of special o in the subject case the court held that marian wilson had not established that such travel_expenses had been reimbursed to her and therefore travel_expenses paid for in the manner stipulated were not deductible by special o - - commissioner's determination see alvarez v commissioner tcmemo_1995_414 the parties stipulated that nontaxable deposits were made into the shared bank account of special occasions and special o respondent conceded that the total dollar amounts of unexplained bank_deposits from the shared bank account should be reduced to dollar_figure and dollar_figure for and respectively and that these amounts should be divided equally between special occasions and special o petitioner presented no evidence to show that any other unexplained bank_deposits into the shared account were nontaxable deposits petitioner failed to introduce cash register receipts canceled checks credit card statements or bank deposit receipts to substantiate the source of unexplained bank_deposits moreover petitioner failed to convince the court of any impropriety concerning respondent's equal division of taxable bank_deposits between special occasions and special o as noted earlier the funds of special occasions and special o were commingled consequently on this record the court sustains the amount of income determined after concessions by respondent in connection with special occasions and special o for and the fourth issue is whether petitioner is entitled to a sec_179 expense deduction for in connection with special o in an amount greater than that allowed by respondent for special o claimed a sec_179 expense deduction of dollar_figure for computers and related equipment in the rar for special o respondent disallowed this deduction in part due to lack of documentation to substantiate the cost of computer and other such equipment respondent determined that special o failed to substantiate entitlement to any additional sec_179 expense deduction for alternatively respondent contends that special o is not entitled to any additional sec_179 expense deduction for under sec_179 a because special o's taxable_income for did not exceed the sec_179 amount that was allowed sec_179 allows a taxpayer to elect to treat the cost of sec_179 property as a current_expense in the year such property is placed_in_service within certain dollar limitations see sec_179 an election under sec_179 must be made on the taxpayer's original return for the taxable_year or an amended_return filed timely see sec_179 b sec_1_179-5 income_tax regs once made this election may not be revoked except with the consent of the secretary sec_179 sec in the notice_of_deficiency respondent allowed petitioner a dollar_figure expense deduction under sec_179 in connection with special o for the record does not reflect the specific property for which this deduction was allowed nor does the record reflect respondent's reasons for allowing the deduction b income_tax regs moreover the taxpayer shall maintain records that permit specific identification of each piece of sec_179 property and that reflect how and from whom such property was acquired and when such property was placed_in_service see sec_1_179-4 income_tax regs the expense deduction under sec_179 for any_tax year shall not exceed the aggregate amount of taxable_income of the taxpayer for such taxable_year which is derived from the active_conduct by the taxpayer of any trade_or_business during such taxable_year however any amount disallowed may be carried forward to later taxable years see sec_179 a and b petitioner submitted photocopies of various invoices and receipts to support her contention that special o placed_in_service during a word processor an awning with lettering a computer a laser printer and two telephones having a total cost of dollar_figure after examining the submitted invoices and receipts the court is not satisfied that special o purchased the subject property in the claimed amounts during moreover for any property that the court is satisfied was purchased during the court is not convinced that such property was purchased by or on behalf of special o in connection with the business of special o and was not used for personal purposes of the shareholders the evidence fails to satisfy the court that with - - respect to the asserted items of property special o has satisfied the requirements of sec_179 in order to claim a greater expense deduction for than that allowed by respondent moreover even if the court were to conclude that special o purchased the property in question it can only be expensed to the extent of the aggregate taxable_income for the taxable_year respondent has allowed special o a sec_179 deduction for dollar_figure and petitioner has not shown that special o's taxable_income for exceeded dollar_figure therefore even if the purchase of the property in guestion had been established there could be no additional sec_179 expense deduction allowed for respondent is sustained on this issue the fifth issue is whether petitioner is entitled to net_operating_loss carrybacks from her and tax years to her and tax years the court's various holdings herein establish that petitioner failed to show that she sustained net operating losses for and to carry back to and because of the absence of net operating losses for and her claim to carrybacks is denied the final issue is whether petitioner is liable for additions to tax and penalties the first is the addition_to_tax under sec_665l1 a for failure_to_file timely federal_income_tax returns for and sec_6651 imposes an addition_to_tax for a taxpayer's failure_to_file timely returns unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect petitioner did not file federal_income_tax returns for and petitioner's and federal_income_tax returns were due to be filed on or before date and respectively these returns were filed in date petitioner did not establish that her failure_to_file timely federal_income_tax returns for through was due to reasonable_cause and not due to willful neglect petitioner's position is that she did not file income_tax returns for and because she believed that the net_operating_loss carryforwards from prior years would have negated any income_tax liabilities for the years through petitioner conceded however that she realized gross_income in these years her erroneous belief that no taxes are due does not constitute reasonable_cause for the failure_to_file an income_tax return krieger v commissioner tcmemo_1993_347 petitioner advanced no reasons why her income_tax returns for and were not filed timely respondent therefore is sustained on the addition_to_tax under sec_6651 a the next addition_to_tax is under sec_6654 for failure to pay estimated_taxes for and sec_6654 provides for an addition_to_tax in the case of any underpayment of estimated_tax by an individual there is no exception contained therein relating to reasonable_cause and lack of willful neglect subject_to certain exceptions provided by statute this addition_to_tax is otherwise automatic if the amounts of the withholdings and estimated_tax payments do not egual statutorily designated amounts see 99_tc_202 petitioner made no prepayments of taxes for and in the reply brief respondent agrees that with respect to petitioner's tax_year the sec_6654 addition_to_tax is not applicable and conceded this addition_to_tax for that year sec_6654 provides an exception to the sec_6654 addition_to_tax if among other conditions that petitioner has met the taxpayer did not have any liability for tax for the preceding_taxable_year respondent agrees that petitioner's federal_income_tax return for did not reflect any_tax liability therefore petitioner is not liable for the sec_6654 addition_to_tax for however respondent is sustained on this issue for respondent determined that petitioner was liable for accuracy-related_penalties under sec_6662 for negligence or disregard of rules or regulations for and sec_6662 provides that if it is applicable to any portion of an underpayment in taxes there shall be added to the tax an - - amount equal to percent of the portion of the underpayment to which sec_6662 applies sec_6662 provides that sec_6662 shall apply to any underpayment attributable to negligence or disregard of rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations negligence is the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances see 85_tc_934 however under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends upon the facts and circumstances of each particular case see sec_1_6664-4 b income_tax regs relevant factors include the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and reliance on the advice of a professional such as an accountant see drummond v commissioner tcmemo_1997_71 affd in part revd in part - - without published opinion 155_f3d_558 4th cir however the most important factor is the extent of the taxpayer's effort to determine the taxpayer's proper tax_liability see sec_1_6664-4 b income_tax regs an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see remy v commissioner tcmemo_1997_ in the notice_of_deficiency respondent applied the sec_6662 penalty to all adjustments for and for all years the underpayments resulted from respondent's adjustments to the income and expenses of klyce day care sweets 'n' things special occasions and special o on this record the court finds that petitioner negligently or intentionally disregarded rules or regulations with regard to the adjustments in the notice_of_deficiency for and petitioner did not exercise due care in maintaining adequate_records of her income and expenses as to two of the activities in which petitioner was engaged her books_and_records were so inaccurate that respondent was compelled to use an indirect means of determining what her gross_income was very few of petitioner's claimed expenses were substantiated some of her expenses were for personal purposes accordingly the - -- imposition of the accuracy-related_penalty under sec_6662 a for and is sustained decisions will be entered under rule
